Citation Nr: 1202160	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-34 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 30 percent for migraine headaches.

2. Entitlement to an initial rating higher than 10 percent for cervical strain with degenerative joint disease.  

3. Entitlement to an effective date earlier than March 21, 2008, for the grant of service connection for cervical strain with degenerative joint disease.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and P. B. 
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1991 to October 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

A claim for a total rating is inferred in a claim for increase where the Veteran claims the disability affects her employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence suggests that the Veteran's disability affected her employment, however, she remained employed throughout the appeal period and the severity of her disability is addressed in the assigned ratings, as discussed below.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a total disability rating claim.

The claim for an initial rating higher than 10 percent for cervical strain with degenerative joint disease is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Migraine headaches are manifested by prostrating episodes several times a month, despite medication, but are not productive of severe economic inadaptability. 




2.  On March 21, 2008, the RO received the Veteran's claim of service connection for cervical strain with degenerative joint disease.  

3. In a rating decision in October 2008, the RO granted service connection for cervical strain with degenerative joint disease and assigned March 21, 2008, as the effective date for the award.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.12a, Diagnostic Code 8100 (2011).  

2.  The criteria for an effective date prior to March 21, 2008, for the grant of service connection for cervical strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in May 2008.  The notice included the type of evidence needed to substantiate the claim for a higher rating for the migraine, namely, evidence to show that the disability was worse and the effect the disability had on employment. 

The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 







As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).  

On the claim for an earlier effective date, the RO provided pre-adjudication VCAA notice by letter, dated in May 200, on the underlying claim of service connection. Where, as here, service connection has been granted and initial effective date has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. 

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, assigning an effective date, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date, following the initial grant of service connection.  Goodwin v. Peake, 22 Vet. App. 128   (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records and non-VA records. 





As for the earlier effective date claim, which is principally based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).    

Regarding migraines, in September 2008, VA afforded the Veteran a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examination and opinion obtained are sufficient as the conclusions reached were predicated on a review of the Veteran's medical records.  The VA examiner considered all of the pertinent evidence of record and provided an adequate description of the disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  





The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Migraine Headaches

Since the effective date of service connection in October 1997, the Veteran's migraine headaches have been assigned a 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, the criteria for a 30 percent rating are migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


The term "productive of severe economic inadaptability" does not require that a Veteran be completely unable to work to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

In September 2008, the Veteran reported that she was having worsening migraine headaches.  The aggravating factors were light and sound, which were alleviated by rest in a dark room.  The headaches were in the occipital region as well as the periorbital area.  The headaches occurred five to six times a week lasting for six to eight hours.  There was no nausea or vomiting, but there was photophobia and phonophobia.  With intense headaches, the Veteran was unable to function.  

The Veteran testified that she experienced headaches four to five days a week and severe headaches on an average of about one to two a week.  Approximately five to six times a month, she had prostrating headaches requiring her to go into a dark room with no light or sound.  She testified that computer work triggered her headaches.  She testified that she had a bachelor's degree in psychology, a master's degree in neuroscience and was working on her PhD.  She was currently working as an adjunct professor at a university since 2008.  Prior to 2008, she was a full time student.  She testified that she taught one or two classes a semester and was unable to teach more often due to her headaches.  

The Board recognizes the severity and frequency of the Veteran's migraine headaches.  As for whether the headaches produce severe economic inadaptability, however, the record does show that the Veteran's headaches affected her job, but the record does not establish severe economic inadaptability.  Severe economic inadaptability is making it extremely difficult to adapt or adjust to the work environment, recognizing the complete inability to work is not required.  

As the record shows that the Veteran was able to complete her bachelor's degree, master's degree and continues to be employed as an adjunct professor, the evidence of record does not support a finding of severe economic inadaptability.  




In the absence of evidence of severe economic inadaptability, the criteria for the next higher rating have not been met, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability level and symptomatology.  In other words, the Veteran does not experience any symptoms of a migraine headache that are not already encompassed in the Rating Schedule and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 



Earlier Effective Date

The Veteran contends that the effective date of the grant of service connection for cervical strain with degenerative joint disease should be prior to March 21, 2008.  The Veteran testified that she filed a claim in October 1997 for her cervical spine disability that was not adjudicated by the RO.  

The effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(1). 

In this case, the Veteran was separated from active duty on October 20, 1997.  An initial compensation claim was received by the RO on October 29, 1997.  This claim indicated that the Veteran asserted she fell from a helicopter in service and landed on her back, hitting her head on the ground.  She asserted that since that time, she suffered from chronic frequent migraine headaches.  

The Veteran underwent a VA examination for the spine in November 1997 and for cranial nerves in December 1997.  The cranial nerves examination diagnosed the Veteran with migraine headache and chronic mild localized neck pain and lower back pain.  The spine examination diagnosed the Veteran with cervical pain due to injury that occurred while in service and lumbosacral sprain.  X-rays of the cervical spine were negative.  Based on this evidence, the RO in an October 1998 rating decision granted service connection for chronic migraine headaches with chronic localized mild neck pain and assigned the effective date of the award as October 21, 1997, the day following separation from active service.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).


Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).

To determine when the Veteran's claim was received, the Board reviewed all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Looking at the language in the October 1997 claim, the Veteran did not file a claim for a cervical spine disability.  The claim indicated that the Veteran fell on her back, hit her head and had migraines.  The language does not express intent to apply for disability for a cervical spine disability.  Additionally, the RO granted service connection for the disabilities that were present, specifically, migraines with chronic localized neck pain.  At the time of the 1997 VA examination, the evidence does not show that the Veteran had a degenerative condition of the cervical spine.  As such, the examination cannot be construed as a claim of service connection.  38 C.F.R. § 3.157.  

The first objective evidence of cervical spine degenerative joint disease was in the 2007.  As such, a claim was not filed within one year of service, entitlement did not arise until 2007 and a claim for a cervical spine disability was not filed until March 21, 2008.  

Therefore, the RO assigned the earliest effective date legally permitted in this case for the grant of service connection for cervical strain with degenerative joint disease, March 21, 2008, the date of RO receipt of the claim.  




Despite the Veteran's arguments to the contrary, no earlier effective date is permitted by law.  Therefore the operative date in this case is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(1).

For the above-stated reasons, the RO assigned the correct effective date for the award of service connection for cervical strain with degenerative joint disease, and an effective date earlier than March 21, 2008, is not warranted.


ORDER

A rating higher than 30 percent for migraine headaches is denied. 

An effective date prior to March 21, 2008, for the grant of service connection for cervical strain with degenerative joint disease is denied. 


REMAND

The Veteran testified that her cervical spine disability has increased in severity since the last VA examination in September 2008.  As the evidence suggests that the service-connected cervical strain with degenerative joint disease has increased in severity, a VA examination to determine the current degree of disability is warranted under 38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of severity of the service-connected cervical strain and degenerative joint disease.  




The examiner is asked to describe:

The range of motion in all planes of the cervical spine and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, pain on movement, or additional loss of motion associated with repetitive movement or flare-ups.  Any additional functional loss should be expressed in terms of additional limitation of motion,  

Any objective neurological abnormalities, either motor or sensory; and, 

Any incapacitating episodes, including the frequency and duration, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.  

The claims folder should be made available to the examiner for review. 

2.  After the development has been completed, adjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


